DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.
Response to Amendment
In response to the amendment received September 29, 2020:
Claim 8 has been canceled as per Applicant’s request.  Claims 1, 2, 5-7, and 9-14 are pending.
The previous claim objection has been withdrawn in light of the amendment.
The previous 112 rejection has been withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn.  Thus, the application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement filed September 29, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits (with the exception of the foreign language office action with not corresponding 
Allowable Subject Matter
Claims 1, 2, 7-7, and 9-14 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the energy storage device comprising the elements therein. Notably, claim 1 requires “a first cell holder…arranged on a first end face of the cell unit, and a second cell holder…arranged on a second end face of the cell unit”, “at least one heat sink arranged on at least one of the cell units, wherein each of the at least one heat sink has a plate shape, and wherein each heat sink of the at least one heat sink is arranged on every other cell unit of the cell stack...and each cell unit of the cell stack can be directly cooled by only one of the at least one heat sink…the heat sink together with the first and second cell holders…is tub-shaped…so that the heat sink comprises side walls and so that the heat sink together with the first and second cell holders can accommodate the cell unit of the assembly unit.”  US 2010/0266883 (Koetting et al.), previously relied upon, teaches an every other relationship of the heat sink (fig. 15).  However, the heat sink is corrugated, such that it is not plate shaped and does not have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796